DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3/2/21 is acknowledged.  The traversal is on the ground(s) that the Species requirement is improper.  The examiner agrees and claims 25-44 have been examined on the merits herein.

Claim Objections
Claims 36-44 are objected to because of the following informalities:  In claim 36, line 1 “an a” should read –a--.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highly" in claims 25 and 36 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of “highly” are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-28, 31, 36-37, and 43 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Elliot et al. (US 2015/0287620A1) (hereafter Elliot).
	With respect to claim 25, Elliot teaches a method for the manufacture of a semiconductor processing chamber component adapted for use in a highly erosive environment, said method comprising the steps of: arranging one or more surface wear layers (plate 102) onto a semiconductor chamber processing component main support structure (shaft 101) with one or more brazing layers disposed between said one or surface wear layers and said support structure, said brazing layer comprising metallic aluminum (figure 1; and paragraph 28); placing the pre-brazing sub assembly into a process chamber (paragraphs 45 and 47); removing oxygen from said process chamber; removing oxygen from said process chamber (paragraphs 45 and 47); and joining said surface wear layers to said main support structure by heating to a temperature of above 770 C., thereby joining said surface wear layers to said main support structure with a hermetic joint (paragraphs 35 and 43).
With respect to claim 26, Elliot teaches wherein the step of removing oxygen from said process chamber comprises applying vacuum during the heating of the components to a pressure lower than 1.times.10 E-4 (paragraph 45). 
With respect to claim 27, Elliot teaches wherein said main support structure comprises aluminum nitride (paragraphs 11, 28, and 41).
With respect to claim 28, Elliot teaches wherein said main support structure comprises alumina (paragraph 28). 
With respect to claim 31, Elliot teaches wherein said brazing layer comprises metallic aluminum of greater than 99% by weight (paragraphs 40 and 53).

With respect to claim 37, Elliot teaches wherein said main support structure comprises at least one of aluminum nitride and alumina (paragraphs 11, 28, and 41).
With respect to claim 43, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% weight (paragraphs 40 and 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30, 32-35, 38-42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 27 above, and further in view of Elliot et al. (US 2017/0263486A1) (hereafter Elliot ‘486).
With respect to claims 29-30, Elliot does not teach wherein said one or more surface layers comprise sapphire.  However, Elliot ‘486 teaches wherein said one or more surface layers comprise sapphire (paragraphs 28, 46, 48, and 65-66).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the sapphire material of Elliot ‘486 in the process of Elliot in order to form an assembly of the desired materials.
 With respect to claim 32, Elliot teaches wherein said brazing layer comprises metallic aluminum of greater than 99% by weight (paragraphs 40 and 53).
With respect to claim 33, Elliot teaches wherein said brazing layer comprises metallic aluminum of greater than 99% by weight (paragraph 40 and 53).
With respect to claim 34, Elliot teaches wherein said temperature is in the range of 770-1200 C (paragraphs 35 and 43). 
With respect to claim 35, Elliot teaches wherein said temperature is in the range of 770-1200 C (paragraphs 35 and 43).
With respect to claim 38, Elliot ‘486 teaches wherein said one or more surface wear layers comprise at least one of sapphire, Mg-PSZ, and YTZ (paragraphs 28, 46, 48, and 65-66).
With respect to claim 39, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).
With respect to claim 40, Elliot ‘486 teaches wherein said one or more surface wear layers comprise at least one of sapphire, Mg-PSZ, and YTZ (paragraphs 28, 46, 48, and 65-66).
With respect to claim 41, Elliot teaches wherein said main support structure comprises aluminum nitride (paragraphs 11, 28, and 41).

With respect to claim 44, Elliot ‘486 teaches wherein said one or more surface wear layers comprise at least one of sapphire, Mg-PSZ, and YTZ (paragraphs 28, 46, 48, and 65-66).

Claims 29-30, 32-35, 38-42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 27 above, and further in view of Landis et al. (US 2017/0263486A1) (hereafter Landis).
With respect to claims 29-30, Elliot does not teach wherein said one or more surface layers comprise sapphire.  However, Landis teaches wherein said one or more surface layers comprise sapphire (paragraphs 30 and 36).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the sapphire material of Landis in the process of Elliot in order to form an assembly of the desired materials.
 With respect to claim 32, Elliot teaches wherein said brazing layer comprises metallic aluminum of greater than 99% by weight (paragraphs 40 and 53).
With respect to claim 33, Elliot teaches wherein said brazing layer comprises metallic aluminum of greater than 99% by weight (paragraph 40 and 53).
With respect to claim 34, Elliot teaches wherein said temperature is in the range of 770-1200 C (paragraphs 35 and 43). 
With respect to claim 35, Elliot teaches wherein said temperature is in the range of 770-1200 C (paragraphs 35 and 43).
With respect to claim 38, Landis teaches wherein said one or more surface wear layers comprise at least one of sapphire, Mg-PSZ, and YTZ (paragraphs 30 and 36).

With respect to claim 40, Landis teaches wherein said one or more surface wear layers comprise at least one of sapphire, Mg-PSZ, and YTZ (paragraphs 30 and 36).
With respect to claim 41, Elliot teaches wherein said main support structure comprises aluminum nitride (paragraphs 11, 28, and 41).
With respect to claim 42, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).
With respect to claim 44, Landis teaches wherein said one or more surface wear layers comprise at least one of sapphire, Mg-PSZ, and YTZ (paragraphs 30 and 36).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of copending Application No. 15/927,788 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally envisaged by the claims of copending Application No. 15/927,788.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KILEY S STONER/            Primary Examiner, Art Unit 1735